DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 12, 14, 15, 18-20 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graff et al. (US 2014/0358632, cited by applicant).
Regarding claims 1, 12 and 23, Graff teaches a system, a computer-implement method and a computer-program product (figs. 1-3), comprising: one or more data processors (210); a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations ([0075]) including: detecting, using a participant identification system (227), a participant identifier (attendee profile) associated with a participant attempting to engage in an activity (event) at a multi-activity venue ([0154]-[0159]); determining that the participant is permit to access the activity using the detected participant identifier ([0157] and [0160]); receiving scoring information associated with the participant’s engagement in the activity (fig. 8 and [0160]); automatically correlating the scoring information with the participant identifier 
Regarding claim 2 and 24, Graff further teaches wherein receiving scoring information comprises automatically initiating a scoring system and automatically receiving scoring information from a set of scoring sensors ([0160]).
Regarding claims 3, 14 and 25, Graff further teaches wherein the operations further comprise: automatically recording media data associated with the participant’s engagement in the activity; automatically correlating the recorded media data with the participant identifier; and storing the correlated recorded media data and participant identifier (fig. 8, [0160] and [0161]).
Regarding claims 15 and 26, Graff further teaches wherein automatically correlating the recorded media data with the participant identifier further comprises automatically correlating the recorded media data with the scoring information and storing the correlated recorded media data with the storing information (fig. 8, [0160] and [0161]).
Regarding claims 7 and 18, Graff further teaches wherein determining that the participant is permitted to access the activity comprises using the detected participant identifier to initiate a payment associated with engagement ([0141] and [0214]).
Regarding claims 8 and 19, Graff further teaches wherein the determining that the participant is permitted to access the activity comprises accessing a reservation system to confirm that a reservation exists that is associated with the participant identifier and the activity for a given time ([0162]).


Regarding claim 10, Graff further teaches wherein the activity is a sport, a skill based activity, or an ability-based activity ([0142] and [0279]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 16, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of Rosen et al. (US 2013/0231760, cited by applicant).
Regarding claim 6 and 28, Graff teaches all subject matter claimed as applied above except for wherein automatically recording media data associated with the 
However, Rosen teaches automatically switching between a plurality of recording devices during a participant’s engagement with an activity ([0059]), wherein automatically switching between the plurality of recording devices comprises selecting a desirable recording device from the plurality of recording devices based on received sensor input ([0059]).
In view of Rosen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Graff by incorporating the teaching as taught by Rosen so as to provide event feedback to participants (see Rosen: [0031] and [0075]).
Regarding claims 16 and 27, Graff teaches all subject matter claimed as applied above except for automatically editing the recorded media data using the scoring information.
However, Rosen teaches automatically editing the recorded media data using the scoring information ([0027] and [0066]).
In view of Rosen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Graff by incorporating the teaching as taught by Rosen so that the recording media data can be routinely updated.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Ortiz et al. (US 2018/0167656); O’connor et al. (US 2018/0268495); Porter (US 2015/0271631); Bascombe (US 2014/0379393); Bruckhaus et al. (US 8,606,644) and Jones et al. (US 2011/0270663) are cited because they are related to system and method for managing events and providing scores and rewards for participants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUYEN K VO/Primary Examiner, Art Unit 2887